Exhibit 10.3

AMENDMENT NO. 1 TO

ANACORTES TRACK USE AND THROUGHPUT AGREEMENT

This Amendment No. 1 to the Anacortes Track Use and Throughput Agreement (the
“Amendment No. 1”), dated and effective as of July 1, 2014, is by and among
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company
and formerly known as Tesoro Refining and Marketing Company (“TRMC”), and Tesoro
Logistics Operations LLC, a Delaware limited liability company (the “Operating
Company”) The above-named entities are sometimes referred to in this Amendment
No. 1 individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties entered into that certain Anacortes Track Use and
Throughput Agreement, dated November 15, 2012 (the “Agreement”), pursuant to
which the Operating Company provides TRMC with throughput services for crude and
black oils at the Operating Company’s rail facility in Anacortes, Washington;

WHEREAS, the Parties entered into that certain Terminalling Services Agreement –
Anacortes, dated as of the date hereof (the “TSA”), pursuant to which the
Operating Company will provide throughput services for certain other petroleum
products adjacent to the same facility; and

WHEREAS, in connection with the execution of the TSA, the Parties desire to
enter into this Amendment No. 1 to amend the Agreement to clarify the products
that will be subject to throughput services under the Agreement.

NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1. The definition of “Product” or “Products” in Section I (Definitions) of the
Agreement is amended in its entirety to read as follows: “ “Product” or
“Products” means Crude Oil and other black oils.”

2. Other than as set forth above, the Agreement shall remain in full force and
effect as written.

3. This Amendment No. 1 shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

4. The provisions of this Amendment No. 1 are intended to bind the Parties as to
each other and are not intended to and do not create rights in any other person
or confer upon any other person any benefits, rights or remedies, and no person
is or is intended to be a third party beneficiary of any of the provisions of
this Amendment No. 1.



--------------------------------------------------------------------------------

5. This Amendment No. 1 shall be construed in accordance with and governed by
the laws of the State of Texas, without regard to the principles of conflicts of
law. Each of the Parties (a) irrevocably agrees that any claims, suits, actions
or proceedings arising out of or relating in any way to this Amendment No. 1
shall be exclusively brought in any federal court of competent jurisdiction
situated in the United States District Court for the Western District of Texas,
San Antonio Division, or if such federal court declines to exercise or does not
have jurisdiction, in the district court of Bexar County, Texas, in each case
regardless of whether such claims, suits, actions or proceedings sound in
contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims,
(b) irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, of the
district court of Bexar County, Texas in connection with any such claim, suit,
action or proceeding, (c) agrees not to, and waives any right to, assert in any
such claim, suit, action or proceeding that (i) it is not personally subject to
the jurisdiction of the United States District Court for the Western District of
Texas, San Antonio Division, or the district court of Bexar County, Texas, or of
any other court to which proceedings in such courts may be appealed, (ii) such
claim, suit, action or proceeding is brought in an inconvenient forum, or
(iii) the venue of such claim, suit, action or proceeding is improper,
(d) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding and (e) consents to process
being served in any such claim, suit, action or proceeding by mailing, certified
mail, return receipt requested, a copy thereof to such party at the address in
effect for notices hereunder or by personal service within or without the State
of Texas, and agrees that service in such forms shall constitute good and
sufficient service of process and notice thereof; provided, however, that
nothing in clause (e) hereof shall affect or limit any right to serve process in
any other manner permitted by law.

6. If any of the provisions of this Amendment No. 1 are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Amendment No. 1.
Instead, this Amendment No. 1 shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Amendment No. 1 at the time of
execution of this Amendment No. 1.

7. This Amendment No. 1 constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

8. This Amendment No. 1 may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 1 by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No. 1
effective as of the date first written above.

 

TESORO REFINING & MARKETING COMPANY LLC By:  

/s/ G. Scott Spendlove

  G. Scott Spendlove   Senior Vice President and Chief Financial Officer TESORO
LOGISTICS OPERATIONS LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

 

Signature Page to Amendment No. 1 to

Anacortes Track Use and Throughput Agreement